Citation Nr: 0214644	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus with plantar 
fasciitis. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from July 1996 to November 
1998.

This appeal arises from a November 1998 rating decision of 
the Waco, Texas Regional Office (RO).  The veteran's claim is 
now being handled by the Indianapolis RO.

In this case, as the November 1998 rating action was the 
initial grant of service connection for bilateral pes planus 
with plantar fasciitis, VA must consider whether staged 
ratings could be assigned for this disability.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In October 2000, the Board remanded the veteran's claim to 
the Indianapolis, Indiana RO for additional development, to 
include a VA orthopedic examination.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran failed to report for a scheduled VA 
orthopedic examination on several occasions that the Board 
determined was necessary for proper adjudication of his claim 
for a higher rating for his service-connected bilateral pes 
planus with plantar fasciitis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.655 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION


As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  In this regard, in October 
2000, the Board remanded the veteran's claim to the RO in 
Indianapolis, Indiana in order to provide the veteran an 
opportunity to submit evidence in support of his claim and to 
afford him an additional VA examination.  In response, the RO 
secured VA outpatient reports from Crown Point VA outpatient 
clinic and records from the Social Security Administration.  
In addition, the appellant was scheduled for several VA 
orthopedic examinations for which he failed to appear.

Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the veteran was informed of the 
evidence needed to support his claim and of the evidence that 
the VA would obtain in a letter from the RO, dated in October 
2000, and in a June 2002 Supplemental Statement of the Case.  
As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3 (2002).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from the initial award of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.  

In October 2000, the Board remanded the claim to the RO to 
have the veteran examined by an orthopedist in order to 
provide complete clinical findings as to the level of 
disability with respect to the service-connected bilateral 
pes planus with plantar fasciitis.  However, the record shows 
that the veteran failed to report for an orthopedic 
examination scheduled on February 4, 2002, that he had called 
to state that he was unable to make that appointment and that 
he was rescheduled for another examination on February 19, 
2002.  The veteran failed to report for the examination on 
February 19, 2002.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

As the appellant failed to report for the VA orthopedic 
examinations scheduled for him, and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), must deny his claim for a 
higher evaluation for his service-connected bilateral pes 
planus with plantar fasciitis.


ORDER

A rating in excess of 30 percent for bilateral pes planus 
with plantar fasciitis is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

